United States Court of Appeals
                     For the First Circuit

No. 19-1031
                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       ADARBAAD F. KARANI,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court, issued on January 4, 2021, is
amended as follows:

     On page 3, line 24, replace "FFL" with "federal firearms
licensee ('FFL')"

     On page 4, line 14, replace "a federal firearms licensee
("FFL") located in Woburn, Massachusetts" with "an FFL located in
Woburn, Massachusetts"